DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        Information Disclosure Statement
2.          The information disclosure statements (IDS) were submitted on the following: 07/06/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumann et al., US 2013/0277842 A1.
Claim 1. Baumann et al., disclose a method of manufacturing a semiconductor device, comprising: 
-forming an opening (item 108, fig. 1A) in a first dielectric layer (item 106) so that a part of a lower conductive layer is exposed at a bottom of the opening (as [0015] disclose the step includes creating an opening 108 in a layer of dielectric material 106, which exposes a copper pad 118 positioned at a bottom 104 of the opening 108); 
-forming one or more liner conductive layers over the part of the lower conductive layer, an inner sidewall of the opening and an upper surface of the first dielectric layer (fig. 1C, shows items 110+112+114 and item 106); 
-forming a main conductive layer (item 116, fig. 1D) over the one or more liner conductive layers; 
-forming a patterned conductive layer by patterning the main conductive layer and the one or more liner conductive layers (this would read through the step of fig. 1E); 
-and forming a cover conductive layer (item 122, fig. 1F, [0023]) over the patterned conductive layer, wherein the main conductive layer which is patterned is wrapped around by the cover conductive layer and one of the one or more liner conductive layers, as seen in the structure of fig. 1F, by a plating technique.

Claims 2 and 3. Baumann et al., disclose the method of claim 1, wherein the one of the one or more liner conductive layers (item 112 made of cobalt, [0018]) and the cover layer (item 122, made also with cobalt, [0023]) are made of a same metal material.

Claim 4. Baumann et al., disclose the method of claim 1, wherein the patterned conductive layer and the cover layer constitute a redistribution layer. This limitation would read through the structure of fig. 1F, as items 122 and 116 would serve for electrical interconnection.

     Allowable Subject Matter
5.	Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 5 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the forming the one or more liner conductive layers comprises: forming a first liner conductive layer on the part of the lower conductive layer, the inner sidewall of the opening and the upper surface of the first dielectric layer; forming a second liner conductive layer over the first liner conductive layer; and forming a third liner conductive layer over the second liner conductive layer, wherein the cover conductive layer and the second liner conductive layer wrap around the main conductive layer which is patterned.

(B)	Since claims 6-9 are dependent claim of objected claim (claim 5), are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim (e.g., claim 5).	 

6.  	Claims 10-16, 21-24 allowed.
                                                                         Reasons for Allowance 
Reasons for Allowance
7.	The following is an examiner's statement of reasons for allowance:
8. 	Regarding claims 10-16, the prior art failed to disclose or reasonably suggest the step of forming a second dielectric layer over the redistribution layer; forming a second opening in the second dielectric layer so that a part of the redistribution layer is exposed at a bottom of the second opening; and forming an electrode in the second opening to contact the redistribution layer, wherein the main conductive layer which is patterned is fully separated from the second dielectric layer. 

9. 	Regarding claims 21-24, the prior art failed to disclose or reasonably suggest the step of forming a patterned conductive layer embedded in the first dielectric layer by performing a planarization operation; and forming a cover conductive layer over the patterned conductive layer, wherein the main conductive layer is fully wrapped around by the cover conductive layer and one of the one or more liner conductive layers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                                                                                                                                                                                                                               /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899